 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 25, 2009
(the “Effective Date”), by and between AMCOL International Corporation, a
Delaware corporation (the “Company”), and Lawrence E. Washow (“Executive”).
 
The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined
herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. In addition, the Board
believes it is necessary to provide a severance package that assures that the
Company is able to attract and retain the highest quality executive talent and
to ensure that the post-employment non-compete and non-solicitation restrictions
are enforceable.  Therefore, in order to accomplish these objectives, the Board
has caused the Company to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
Article I — DEFINITIONS
 
The terms set forth below have the following meanings:
 
1.1           “Accrued Annual Bonus” means the amount of any Annual Bonus earned
but not yet paid with respect to any fiscal year ended prior to the Date of
Termination.
 
1.2           “Accrued Base Salary” means the amount of Executive’s Base Salary
which is accrued but not yet paid as of the Date of Termination.
 
1.3           “Affiliate” means any Person that directly or indirectly controls,
is controlled by, or is under common control with, the applicable Person.  For
the purposes of this definition, the term “control” when used with respect to
any Person means the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
 
1.4           “Anniversary Date” means any annual anniversary of the Effective
Date.
 
1.5           “Annual Bonus” - see Section 4.2.
 
1.6           “Beneficial Owner” means such term as defined in Rule 13d-3 (or
any successor rule) under the Exchange Act.
 

--------------------------------------------------------------------------------


 
1.7       “Cause” means any of the following:
 
(a)           Executive’s commission of a felony or misdemeanor that involves
fraud, dishonesty or moral turpitude,
 
(b)           Executive’s willful or intentional material breach of this
Agreement, or any material breach of this Agreement that is not corrected within
thirty (30) days of notice from the Company,
 
(c)           willful or intentional material misconduct by Executive in the
performance of his duties under this Agreement,
 
(d)           Executive performs his duties in a manner that is grossly
negligent, or
 
(e)           Executive fails to cooperate in any governmental investigations or
proceedings.
 
For purposes of clauses (b), (c), (d) and (e) of the preceding sentence, Cause
shall not include bad judgment or negligence which results from the Executive’s
good faith efforts to perform his duties.
 
1.8       “Change of Control” means the occurrence of any one or more of the
following:
 
(a)           any person (as such term is used in Rule 13d-5 under the Exchange
Act) or group (as such term is defined in Section 3(a)(9) and 13(d)(3) of the
Exchange Act), other than a Subsidiary, any employee benefit plan (or any
related trust) of the Company or any of its Subsidiaries or any Excluded Person,
becomes the Beneficial Owner of 50.1% or more of the outstanding common stock of
the Company or of Voting Securities representing 50.1% or more of the combined
voting power of the then outstanding voting securities of the Company (such a
person or group, a “Majority Owner”), except that (i) no Change of Control shall
be deemed to have occurred solely by reason of such beneficial ownership by a
corporation with respect to which both more than 49.9% of the common stock of
such corporation and Voting Securities representing more than 49.9% of the
aggregate voting power of such corporation are then owned, directly or
indirectly, by the persons who were the direct or indirect owners of the common
stock and Voting Securities of the Company immediately before such acquisition
in substantially the same proportions as their ownership, immediately before
such acquisition, of the common stock and Voting Securities of the Company, as
the case may be and (ii) such corporation shall not be deemed a Majority Owner;
or
 
(b)           the Incumbent Directors (determined using the Effective Date as
the baseline date) cease for any reason to constitute at least one-half of the
directors of the Company then serving; or
 
2

--------------------------------------------------------------------------------


 
(c)           the consummation by the Company of a merger, reorganization,
consolidation, or similar transaction, or sale or other disposition of 50.1% of
the consolidated assets of the Company (any of the foregoing transactions, a
“Reorganization Transaction”) which is not an Exempt Reorganization Transaction.
 
Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to Executive if, in advance of such event,
the Executive agrees in writing that such event shall not constitute a Change of
Control.
 
1.9       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
 
1.10     “Compensation Committee” means the Compensation Committee of the Board
of Directors of the Company.
 
1.11     “Conflicting Organization” means any person or entity which is engaged
in or about to become engaged in, research, development, production,
manufacturing, importation, marketing, licensing, selling, or servicing of a
Conflicting Product.
 
1.12     “Conflicting Product” means any product, process, system or service of
any person or organization other than the Company or an Affiliate, in existence
or under development, which is the same as or similar to or competes with a
product, process, system or service upon which Executive works or has worked
during the three year period ending on his Date of Termination, or about which
Executive acquired or acquires Confidential Information.
 
1.13     “Date of Termination” means the date of the receipt of the Notice of
Termination by Executive (if such Notice is given by the Company) or by the
Company (if such Notice is given by Executive), or any later date, not more than
15 days after the giving of such Notice, specified in such notice; provided,
however, that:
 
(a)           if Executive’s employment is terminated by reason of death, the
Date of Termination shall be the date of Executive’s death; and
 
(b)           if Executive’s employment is terminated by reason of Disability,
the Date of Termination shall be the 30th day after Executive’s receipt of the
physician’s certification of Disability, unless, before such date, Executive
shall have resumed the full-time performance of Executive’s duties; and
 
(c)           if Executive terminates his employment without Good Reason, the
Date of Termination shall be determined by the Company, provided that it will
not be later than the 90th day after the giving of such Notice; and
 
(d)           if no Notice of Termination is given, the Date of Termination
shall be the last date on which Executive is employed by the Company.
 
3

--------------------------------------------------------------------------------


 
1.14     “Disability” means (i) the Executive has a physical or mental condition
which renders Executive unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering the Executive that is
sponsored by the Company.
 
1.15     “Employment Period” - see Section 3.1.
 
1.16     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.17     “Excluded Person” means any of the Paul Bechtner Trust, Everett P.
Weaver, any Named Executive, any Affiliates or Family Member of any of the
foregoing and any group (as such term is defined in Section 3(a)(9) and 13(d)(3)
of the Exchange Act) of which any of the foregoing is a member.
 
1.18     “Executive Termination” means a Termination of Employment by Executive
for any reason including Good Reason or no reason during the 30-day period
commencing twelve months after a Change of Control.
 
1.19     “Exempt Reorganization Transaction” means a Reorganization Transaction
which results (i) in the Persons who were the direct or indirect owners of the
outstanding common stock and Voting Securities of the Company immediately before
such Reorganization Transaction becoming, immediately after the consummation of
such Reorganization Transaction, the direct or indirect owners of both more than
49.9% of the then-outstanding common stock of the Surviving Corporation and
Voting Securities representing more than 49.9% of the aggregate voting power of
the Surviving Corporation, in substantially the same respective proportions as
such Persons’ ownership of the common stock and Voting Securities of the Company
immediately before such Reorganization Transaction; (ii) in the Excluded Person
owning 50% or more of the common stock of the Surviving Corporation or Voting
Securities representing 50% or more of the combined voting power of the
Surviving Corporation; or (iii) from a transaction of any kind (including,
without limitation, a merger, reorganization, consolidation or similar
transaction or a plan or agreement for sale or other disposition of assets of
the Company or a plan of liquidation of the Company) pursuant to the Bankruptcy
Code of Title 11 of the United States Code, as amended from time to time, or any
similar or successor statute, domestic or foreign.
 
1.20     “Family Member” means, with respect to the applicable Person, a spouse,
ancestor, lineal descendant, or spouse of a lineal descendant, including without
limitation descendants by adoption.
 
1.21     “Good Reason” means the occurrence of any one of the following events
unless Executive specifically agrees in writing that such event shall not be
Good Reason:
 
(a)           any material breach of the Agreement by the Company, including
without limitation, Section 2.1, provided, however, that no breach of this
Agreement shall constitute Good Reason unless Executive gives the Company
written notice of such breach and the Company fails to cure such breach within
30 days;
 
4

--------------------------------------------------------------------------------


 
(b)           the failure of either the Company to assign this Agreement to a
successor of the Company or failure of a successor of the Company to expressly
assume and agree to be bound by the Agreement; or
 
(c)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position, authority, duties or responsibilities as
contemplated by this Agreement, or any action by the Company that results in a
material reduction in the nature or scope of Executive’s position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive.
 
In the event of an occurrence or omission constituting Good Reason as described
in subsections (a), (b) and (c) above, Executive shall provide notice to the
Board of any such reduction, change or breach upon which Executive intends to
rely as the basis for Good Reason within 30 days of the occurrence of such
reduction, change or breach.  The Company shall have 30 days following the
receipt of such notice to remedy the condition constituting such reduction,
change or breach and, if so remedied, any termination of Executive’s employment
hereunder on the basis of the circumstances described in such notice shall be
considered a voluntary termination of employment.  If the Company does not
remedy the condition that has been the subject of a notice as described in this
Section within 30 days of the Company’s receipt of such notice, Executive must
terminate his employment within 90 days following the occurrence of such
condition in order for such termination to be considered due to Good Reason for
purposes of this Agreement.
 
1.22     “Imminent Control Change Date” means any date on which occurs (i) a
presentation to the Company’s stockholders generally or any of the Company’s
directors or executive officers of a proposal or offer for a Change of Control,
(ii) the public announcement (whether by advertisement, press release, press
interview, public statement, SEC filing or otherwise) of a proposal or offer for
a Change of Control, and (iii) such proposal or offer remains effective and
unrevoked.
 
1.23     “Incumbent Directors” means, as of the date of this Agreement,
individuals then serving as members of the Board; provided that any
subsequently-appointed or elected member of the Board whose election, or
nomination for election by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of at
least one-half of the directors then comprising the Incumbent Directors shall
also thereafter be considered an Incumbent Director, unless the initial
assumption of office of such subsequently-elected or appointed director was in
connection with (i) an actual or threatened election contest, including a
consent solicitation, relating to the election or removal of one or more members
of the Board, (ii) a “tender offer” (as such term is used in Section 14(d) of
the Exchange Act), (iii) a proposed Reorganization Transaction, or (iv) a
request, nomination or suggestion of any Beneficial Owner of Voting Securities
representing 35% or more of the aggregate voting power of the Voting Securities
of the Company or the Surviving Corporation, as applicable.
 
5

--------------------------------------------------------------------------------


 
1.24       “Named Executive” means any individual listed on Exhibit A except to
the extent the individual had a termination of employment not less than 120 days
prior to the applicable event potentially constituting a Change of Control and
any other employee or officer of the Company designated by the Board and who is
a party to an agreement substantially in the same form as this Agreement (with
variation in the amount of compensation and benefits payable under the
agreement) and entered into by the employee or officer not less than 120 days
prior to the applicable event potentially constituting a Change of Control.
 
1.25       “Notice of Termination” means a written notice given in accordance
with Section 9.11 which sets forth (a) the specific termination provision in
this Agreement relied upon by the party giving such notice, (b) in reasonable
detail the specific facts and circumstances claimed to provide a basis for such
Termination of Employment, and (c) if the Date of Termination is other than the
date of receipt of such Notice of Termination, the Date of Termination.
 
1.26       “Person” means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.
 
1.27       “Prorata Annual Bonus” means the portion of the Annual Bonus payable
to Executive as calculated on a pro rata basis, based on performance to date and
on the number of days which have elapsed in such fiscal year through the Date of
Termination.
 
1.28       “Subsidiary” means, with respect to any Person, (a) any corporation
of which more than 50% of the Voting Securities are at the time, directly or
indirectly, owned by such Person, and (b) any partnership or limited liability
company in which such Person has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.
 
1.29       “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing more than 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.
 
1.30       “Target Annual Bonus” - see Section 4.2.
 
1.31       “Target Annual Goals” - see Section 4.2.
 
1.32       “Taxes” means the incremental federal, state, local and foreign
income, employment, excise and other taxes payable by Executive with respect to
any applicable item of income.
 
1.33       “Termination For Good Reason” means a Termination of Employment by
Executive for a Good Reason.
 
6

--------------------------------------------------------------------------------


 
1.34       “Termination of Employment” means a termination by the Company or
Executive of Executive’s employment.
 
1.35       “Termination Without Cause” means a Termination of Employment by the
Company for any reason other than Cause or Executive’s death or Disability.
 
1.36       “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation, but not including any other class of securities of such
corporation that may have voting power by reason of the occurrence of a
contingency.
 
Article II — DUTIES
 
2.1           Duties.  During the Employment Period, (A) the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 90-day period immediately preceding the
Effective Date and, (B) following any Change of Control, the Executive’s
services shall be performed at the office where the Executive was employed
immediately preceding the effective date of the Change of Control, or at any
other location less than 50 miles from such office.  Executive shall devote all
of his business time, attention and effort during normal business hours,
excluding any periods of disability, vacation, or sick leave to which Executive
is entitled, to the affairs of the Company and shall use his best efforts to
promote the interests of the Company.
 
2.2           Other Activities.  Executive may serve on civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements or teach at
educational institutions, and manage personal investments; provided that such
activities do not significantly interfere with the performance of Executive’s
duties under this Agreement.  Executive may serve on corporate boards or
committees with the prior written consent of the Board.
 
Article III — EMPLOYMENT PERIOD
 
Subject to the termination provisions provided herein, the term of Executive’s
employment under this Agreement (the “Employment Period”) shall begin on the
Effective Date and end on the second annual Anniversary Date or, such later date
to which the Employment Period is extended pursuant to the following
sentence.  On the date which is twenty-one months after the Effective Date and
thereafter, the Employment Period (assuming that an Expiration Notice to the
effect that the Agreement shall expire on the second annual Anniversary Date has
not been delivered by the Executive or Company to the other prior to such date)
shall be automatically extended each day by one day to create a new three-month
term until, at any time after the date which is twenty-one months after the
Effective Date the Company delivers written notice (an “Expiration Notice”) to
Executive or Executive delivers an Expiration Notice to the Company, in either
case, to the effect that the Agreement shall expire on a date specified in the
Expiration Notice (the “Expiration Date”) that is not less than three months
after the date the Expiration Notice is delivered to the Company or the
Executive, respectively.  The employment of Executive by the Company shall not
be terminated other than in accordance with Article VI.
 
7

--------------------------------------------------------------------------------


 
Article IV — COMPENSATION
 
4.1       Salary.  Subject to Section 4.3 hereof, during the Employment Period,
the Company shall pay or cause to be paid to Executive in accordance with its
normal payroll practices (but not less frequently than monthly) an annual salary
at a rate of $650,000 per year (“Base Salary”).  During the Employment Period,
the Base Salary shall be reviewed at least annually and may be increased from
time to time as shall be determined by the Compensation Committee.  After any
such increase, the term “Base Salary” shall thereafter refer to the increased
amount.  Any increase in Base Salary shall not limit or reduce any other
obligation of the Company to Executive under this Agreement.  Base Salary shall
not be reduced at any time without the express written consent of Executive.
 
4.2       Annual Bonus.
 
(a)           Subject to Section 4.3 hereof, the Company shall pay or cause to
be paid to Executive an annual cash bonus (“Annual Bonus”) in accordance with
the terms of the AMCOL International Corporation 2006 Annual Cash Incentive Plan
and the terms hereof for each fiscal year which begins or ends during the
Employment Period.  Executive shall be eligible for an Annual Bonus based upon
target performance goals (the “Target Annual Goals”), as determined by the
Compensation Committee for a payment of at least 100% of Executive’s Base Salary
(“Target Annual Bonus”) upon the Executive’s achievement of the Target Annual
Goals.  The Target Annual Goals shall be set as described above no later than
February 28 of each fiscal year.
 
(b)           Subject to Section 4.3 hereof, the Company shall pay or cause to
be paid the entire Annual Bonus that is payable with respect to a fiscal year in
cash after the Compensation Committee has certified (i) whether and the degree
to which Target Annual Goals have been achieved, and (ii) the amount of the
Annual Bonus, which shall occur as soon as practicable following the close of
such fiscal year.  Any such Annual Bonus shall in any event be paid no later
than February 28 of each fiscal year.
 
4.3       Deferral.  In the event that all or any portion of a payment to be
made to Executive pursuant to Section 4.1 or 4.2 hereof or any equity
compensation award shall be ineligible for treatment as “qualified performance -
based compensation” under Section 162(m) of the Code, the Company, in its sole
discretion, shall have the right to defer payment to Executive of all or any
portion of any such payment until such time as such amounts are deductible by
the Company under Section 162(m) of the Code; provided that such deferral shall
be limited to the portion of the payment that is not deductible by the Company
pursuant to the Code.
 
8

--------------------------------------------------------------------------------


 
Article V — OTHER BENEFITS
 
5.1           Stock Option, Restricted Stock and Other Equity Incentive
Plans.  In addition to Base Salary and an Annual Bonus, Executive shall be
eligible to participate during the Employment Period in all stock option,
restricted stock and other equity incentive plans, practices, policies and
programs of the Company, in accordance with their terms as in effect from time
to time. If a Change of Control occurs during the Employment Period, all
outstanding stock options, restricted stock and other equity compensation
granted to Executive (whether before, on or after the Effective Date) shall
become fully vested and exercisable, except as otherwise provided with respect
to an award intended to qualify as performance-based compensation under Section
162(m) of the Code.
 
5.2           Incentive, Savings and Retirement Plans.  In addition to Base
Salary, Annual Bonus, and equity awards, Executive shall be entitled to
participate during the Employment Period in all incentives, savings and
retirement plans, practices, policies and programs that are from time to time
applicable to other comparable senior executives of the Company, including any
supplemental executive retirement plan, in accordance with their terms as in
effect from time to time.
 
5.3           Welfare Benefits.  During the Employment Period, Executive and his
family shall be eligible to participate in, and shall receive all benefits
under, welfare benefit plans, practices, policies and programs provided by the
Company (including medical, prescription, dental, disability, employee life,
group life, dependent life, accidental death and travel accident insurance plans
and programs) applicable to other comparable senior executives of the Company,
in accordance with their terms as in effect from time to time.
 
5.4           Fringe Benefits.  During the Employment Period, Executive shall be
entitled to fringe benefits applicable to other comparable senior executive of
the Company, in accordance with their terms as in effect from time to time.
 
5.5           Vacation.  During the Employment Period, Executive shall be
entitled to paid vacation time in accordance with the plans, practices,
policies, and programs applicable to other comparable senior executives of the
Company, in accordance with their terms as in effect from time to time, but in
no event shall such vacation time be less than four weeks per calendar year.
 
5.6           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable employment-related
expenses incurred by Executive upon the receipt by the Company of an accounting
in accordance with practices, policies, and procedures applicable to comparable
senior executives of the Company, in accordance with their terms as in effect
from time to time.
 
Article VI — TERMINATION BENEFITS
 
6.1           Termination for Cause or Other than for Good Reason, etc.  If the
Company terminates Executive’s employment for Cause (whether before or after a
Change of Control) or Executive terminates his employment other than for Good
Reason, death or Disability, or Executive Termination, the Company shall pay to
Executive immediately after the Date of Termination an amount equal to the sum
of Executive’s Accrued Base Salary and Accrued Annual Bonus and Executive shall
not be entitled to receive any severance payment.
 
9

--------------------------------------------------------------------------------


 
6.2       Termination for Death or Disability Prior to Change of Control or More
than Thirteen Months after a Change of Control.  If Executive’s employment
terminates due to his death or Disability prior to a Change of Control or more
than thirteen months after a Change of Control, the Company shall pay to
Executive or his beneficiaries, as the case may be, (i) immediately after the
Date of Termination an amount which is equal to the sum of Executive’s Accrued
Base Salary and Accrued Annual Bonus, and (ii) at the time described in Section
4.2(b), an amount which is equal to the Executive’s Prorata Annual Bonus.
 
6.3       Termination Without Cause or for Good Reason Prior to Change of
Control or More than Thirteen Months After a Change of Control.  In the event of
a Termination Without Cause or a Termination for Good Reason prior to a Change
of Control or more than thirteen (13) months after a Change of Control,
Executive shall receive the following:
 
(a)           immediately after the Date of Termination, a lump sum amount in
immediately available funds equal to the sum of Executive’s Accrued Base Salary
and Accrued Annual Bonus;
 
(b)           at the time described in Section 4.2(b), an amount which is equal
to the Executive’s Prorata Annual Bonus;
 
(c)           Base Salary payable on the same basis as in effect immediately
prior to the Date of Termination for twenty-four months following the
Executive’s Date of Termination, provided that if the Date of Termination occurs
between September 15th and December 31st, the Executive will be paid on the same
basis as in effect immediately prior to the Date of Termination for the period
through March 14th of the following year, at which time all payments will be
suspended until the day after the six-month anniversary of the Date of
Termination (the “Suspension Period”), at which time all payments suspended
during the Suspension Period will be paid in a lump sum and the normal payment
schedule will resume.  Each of these payments shall be a separate payment for
purposes of Section 409A of the Code;
 
(d)           other than in the event of death, the Executive and his dependents
will continue to be eligible for coverage, at the Company’s cost and expense,
under the Company’s group health, dental and prescription group plans for a
period commencing on the Executive's Date of Termination and ending on the
earlier of (i) 24 months after the Executive's Date of Termination and (ii) the
date on which the Executive accepts a position with another employer.  The
Executive acknowledges that under the Code, these amounts will be treated as
imputed income to him for income tax purposes; and
 
(e)           if the Executive’s group health, dental and prescription coverage
continues for 24 months under subsection (d) above, then following the
expiration of the 24-month period, the Executive and his dependents will
continue to be eligible for coverage, at the Executive’s cost and expense, under
the Company’s group health, dental and prescription group plans until the
earliest of (i) the Executive's eligibility for Medicare benefits, (ii) the date
on which the Executive accepts a position with another employer; or (iii) the
date the Executive ceases paying for such coverage.
 
10

--------------------------------------------------------------------------------


 
Notwithstanding any provisions of this Section 6.3 to the contrary, if Executive
breaches any or all of the provisions of Sections 7.1 and 7.2, the payment of
the Prorata Annual Bonus pursuant to Section 6.3(b), any payments due under
Sections 6.3(c) and the continuation or eligibility for benefits under Section
6.3(d) or (e) shall cease immediately upon such breach.  In addition to the
foregoing, and to protect and compensate the Company in the event of such breach
by the Executive, the Company shall be entitled to any and all remedies at law
and equitable relief as described in Section 7.3.
 
6.4       Termination After Change of Control.  In the event of a Termination
Without Cause or a Termination for Good Reason within thirteen (13) months after
a Change In Control, or Termination of Employment due to death or Disability
within thirteen (13) months following a Change of Control, or an Executive
Termination after a Change In Control, the Executive shall receive the
following:
 
(a)           immediately after the Date of Termination, a lump sum amount in
immediately available funds equal to the sum of Executive’s Accrued Base Salary,
Accrued Annual Bonus and Prorata Annual Bonus;
 
(b)           six-months and one day following his Date of Termination, a lump
sum amount in immediately available funds equal to three (3) times the sum of
(i) the Executive’s Base Salary and (ii) the greater of the following
amounts:  (x) 100% of Executives Base Salary for the fiscal year during which
the Date of Termination occurs and (y) the average of the Annual Bonuses paid or
payable to Executive for the three most recent fiscal years ended on or before
such date; and
 
(c)           other than in the event of death, the Executive and his dependents
will continue to be eligible for coverage, at the Company’s cost and expense,
under the Company’s group health, dental and prescription group plans for a
period commencing on the Executive's Date of Termination and ending on the
earlier of (i) 36 months after the Executive's Date of Termination and (ii) the
date on which the Executive accepts a position with another employer.  The
Executive acknowledges that under the Code, these amounts will be treated as
imputed income to him for income tax purposes.
 
(d)           if the Executive’s group health, dental and prescription coverage
continues for 36 months under subsection (c) above, then following the
expiration of the 36-month period, the Executive and his dependents will
continue to be eligible for coverage, at the Executive’s cost and expense, under
the Company’s group health, dental and prescription group plans until the
earliest of (i) the Executive's eligibility for Medicare benefits, (ii) the date
on which the Executive accepts a position with another employer; or (iii) the
date the Executive ceases paying for such coverage.
 
11

--------------------------------------------------------------------------------


 
Notwithstanding any provisions of this Section 6.4 to the contrary, if Executive
breaches any or all of the provisions of Sections 7.1 and 7.2, the continuation
of payments and benefits pursuant to this Section 6.4 shall cease upon such
breach and, to prevent the Executive’s unjust enrichment, the Executive shall
immediately pay the Company an amount equal to (i) the amount that the Executive
received from the Company pursuant to this Section 6.4, multiplied by (ii) a
fraction of which the numerator is the number of days remaining from the date of
the breach through the first anniversary of the Executive’s Termination of
Employment and the denominator of which is 365.  In addition to the foregoing,
and to protect and compensate the Company in the event of such breach by the
Executive, the Company shall be entitled to any and all remedies at law and
equitable relief as described in Section 7.3.
 
6.5           Imminent Control Change.  If an Imminent Control Change Date
occurs on or within 30 days after the date on which the Company delivers a
Notice of Termination to Executive terminating Executive’s employment not for
Cause and if a Change of Control occurs within twelve months after delivery of
the Notice, the Executive’s Termination of Employment pursuant to the Notice
shall be deemed a Termination of Employment Without Cause on or after a Change
of Control and the Executive’s rights and obligations shall be determined under
Section 6.4 rather than Section 6.3.  Any payments or benefits to be received by
the Executive pursuant to Section 6.4 shall be reduced by any payments or
benefits made or provided pursuant to Section 6.3.  If an Imminent Control
Change Date occurs on or within 30 days after the date on which the Executive
has a Termination of Employment due to death or Disability and if a Change of
Control occurs within twelve months after death or Disability, the Executive’s
Termination of Employment due to death or Disability shall be deemed a
Termination of Employment due to death or Disability on or after a Change of
Control and the Executive’s beneficiaries’ rights and obligations shall be under
Section 6.4 rather than Section 6.2.  Any payments or benefits to be received by
the Executive’s Beneficiaries pursuant to Section 6.4 shall be reduced by any
payments or benefits made or provided pursuant to Section 6.2.
 
6.6           Other Rights.  Except as specifically provided herein, this
Agreement shall not prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan, program or policy
provided by the Company and for which Executive may qualify, nor shall this
Agreement limit or otherwise affect such rights Executive may have under any
other agreements with the Company.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, program or policy and
any other payment or benefit required by law at or after the Date of Termination
shall be payable in accordance with such plan, program or policy or applicable
law except as expressly modified by this Agreement.
 
6.7           Termination Rights.  Executive recognizes and agrees that the
Company has the right to terminate his employment for any reason or no reason
and that upon such termination the Executive’s sole right is to receive
compensation and benefits in accordance with the terms of this Agreement.
 
12

--------------------------------------------------------------------------------


 
Article VII — COVENANTS
 
7.1       Non-Disclosure and Non-Solicitation.  Executive acknowledges that the
successful marketing and development of the Company’s products requires
substantial time and expense.  Such efforts utilize and generate valuable
confidential and proprietary information, of which Executive will obtain
knowledge during the course of his employment with the Company.  As used herein,
“Confidential Information” means any information of the Company that the Company
considers to be proprietary and treats as confidential or information of any
third party that the Company is under an obligation to keep confidential,
including but not limited to the following: (i) trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work, (ii)
employment status, salaries and other personnel information, decisions to offer
employment, pre-employment testing and screening results, citizenship status,
disability status, performance issues, executive evaluations, medical problems
of executives and executives’ families, garnishments and levies against wages,
contents of employment agreements, statements regarding the financial condition
of the Company or any subsidiary or affiliated entity, payments made to or
expenses incurred by the Company or any of its executives, shareholders or
directors, discounts given by the Company, vendors and other parties, minutes of
Board meetings of the Company or any subsidiary or affiliated entities, contents
of contracts, legal matters by or against the Company or any subsidiary or
affiliated entities, business strategies, plans, proposals, names of customers
and potential customers; and (iii) other information or materials of the Company
marked or noticed by the Company as being confidential, whether constituting a
trade secret or not, and whether proprietary or not, which are of value to the
Company.  For purposes of this Agreement, Confidential Information includes the
foregoing and other information protected under the Illinois Trade Secrets
Act.  Confidential Information does not include: (i) information that at the
time of disclosure is in the public domain through no fault of Executive; (ii)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for public release by written authorization of the Company; or (iv)
information that is required by law or an order of any court, agency or
proceeding to be disclosed.  Executive acknowledges and agrees that the Company
shall retain exclusive ownership of all right, title, and interest in the
Confidential Information, including any and all worldwide copyrights, trade
secrets, patent, and confidential and proprietary information rights.  Executive
agrees to undertake the following obligations, which Executive acknowledges to
be reasonably designed to protect the Company’s legitimate business interests
without unnecessarily or unreasonably restricting Executive’s post-employment
opportunities:
 
(a)           Executive agrees that he will not at any time, whether during or
after the cessation of his employment, reveal or permit any other person or
entity to reveal, any of the Confidential Information to any person or any
entity, except, and only to the extent, as may be required in the ordinary
course of performing Executive’s assigned duties as an Executive of the Company,
and Executive agrees to keep secret, and take all necessary precautions against
disclosure of, all Confidential Information and all matters entrusted to him and
not to use or attempt to use any Confidential Information in any manner that may
cause injury or loss, or may be calculated to cause injury or loss, whether
directly or indirectly, to the Company or its customers;
 
(b)           Executive agrees that during and after his employment he shall not
remove, copy, duplicate or otherwise reproduce, use or permit to be used any
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials of any nature relating
to any matter within the scope of the business of the Company or concerning any
of its dealings or affairs except as required to perform Executive’s duties for
the Company;
 
13

--------------------------------------------------------------------------------


 
(c)           Upon cessation of his employment relationship with the Company,
Executive shall immediately deliver to the Company all Confidential Information
and other materials relating to the Company in his possession or delivered to
him by the Company, including computer programs, files, notes, records,
memoranda, reports, lists, drawings, sketches, specifications, data, charts, and
other documents, materials and things (“Materials”), whether or not containing
Confidential Information, whether or not prepared by Executive, it being agreed
that all Materials shall be and remain the sole and exclusive property of the
Company;
 
(d)           Without limiting the obligations of Section 7.1(c), Executive
agrees that while Executive is employed by the Company prior to his Date of
Termination and for a period of one year following his Date of Termination he
will not, whether alone or as employee, owner, partner, officer, director,
consultant, agent, executive, independent contractor, or stockholder of any
firm, corporation or other commercial enterprise, directly or indirectly solicit
business from: (i) any customer of the Company with which Executive had contact,
participated in the contact, or about which Executive had knowledge of
Confidential Information by reason of Executive’s employment with the Company
within the one year period preceding the Date of Termination, or (ii) any
current customer prospect of the Company for whom Executive directly or
indirectly assisted in the preparation or submission of a proposal made by the
Company to such customer prospect during the one year period preceding the Date
of Termination, unless the Company acknowledges in writing its intent not to
further pursue such customer prospect; provided, further, that Executive shall,
however, be permitted to own securities of any public company not in excess of
5% of any class of such securities and to own stock, partnership interests or
other securities of any non-public entity not in excess of 5% of any class of
such securities, and such ownership shall not be considered to be in competition
with the Company; and
 
(e)           Except as may be required in the ordinary course of performing his
duties as an employee of the Company, while employed prior to his Date of
Termination and during the one year period immediately following the Date of
Termination, Executive shall not, directly or indirectly, solicit or attempt to
solicit any employee of the Company to work for any person, partnership or
entity other than the Company, or engage in any activity that would cause any
such employee to violate any agreement with the Company, or dissuade, or attempt
to dissuade, any such employee from faithfully discharging such employee’s
contractual and fiduciary obligations to serve the Company’s interests with
undivided loyalty.
 
7.2       Non Competition.  Without limiting the obligation imposed by Section
7.1, and to more fully protect the Confidential Information, Executive hereby
agrees that while he is employed by the Company prior to the Date of Termination
and for a period of one year following the Date of Termination, he will not,
directly or indirectly, anywhere in the world where the Company conducts
business, render services to any Conflicting Organization in any capacity in
which the Confidential Information of the Company would reasonably be considered
to be useful to the Conflicting Organization; provided, however, that Executive
may render services to a Conflicting Organization (and which has separate and
distinct divisions), as long as such services are being rendered solely to a
part of the business that is separate and distinct from the part of the business
that renders such person or entity a Conflicting Organization.
 
14

--------------------------------------------------------------------------------


 
If, at the time of enforcement of Sections 7.1 and 7.2, a court shall hold that
the duration, scope, area or activity restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or activity restrictions reasonable and
enforceable under such circumstances shall be substituted for the stated
duration, scope, area or activity restrictions.
 
7.3       Remedies.  Executive recognizes and agrees that a breach of any or all
of the provisions of Sections 7.1 and 7.2 will constitute immediate and
irreparable harm to the Company for which damages cannot be readily calculated
and for which damages are an inadequate remedy.  Accordingly, Executive
acknowledges that in addition to any and all remedies at law, the Company shall
be entitled, without bond, to specific performance or injunctive or other
equitable relief to prevent the breach or threatened breach of Executive’s
obligations under this Agreement.
 
7.4       Intellectual Property.  During the employment period, Executive shall
disclose immediately to the Company all ideas, inventions and business plans
that he makes, conceives, discovers or develops during the course of his
employment with the Company, including any inventions, modifications,
discoveries, developments, improvements, computer programs, processes, products
or procedures (whether or not protectable upon application by copyright, patent,
trademark, trade secret or other proprietary rights) (“Work Product”) that: (i)
relate to the business of the Company or any customer or supplier to the Company
or any of the products or services being developed, manufactured, sold or
otherwise provided by the Company or that may be used in relation therewith;
(ii) result from tasks assigned to Executive by the Company; or (iii) result
from the use of the premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company.  Executive agrees
that any Work Product shall be the property of the Company and, if subject to
copyright, shall be considered a “work made for hire” within the meaning of the
Copyright Act of 1976, as amended (the “Act”).  If and to the extent that any
such Work Product is found as a matter of law not to be a “work made for hire”
within the meaning of the Act, Executive expressly assigns to the Company all
right, title and or interest in and to the Work Product, and all copies thereof,
and the copyright, patent, trademark, trade secret and all their proprietary
rights in the Work Product, without further consideration, free from any claim,
lien for balance due or rights of retention thereto on the part of Executive.
 
(a)           To the extent applicable, pursuant to Illinois Employee Patent
Act, the Company hereby notifies Executive that the preceding paragraph does not
apply to any inventions for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, unless: (i) the invention relates (a) to the Company’s
business, or (b) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by the
Executive for the Company.
 
15

--------------------------------------------------------------------------------


 
(b)           Executive agrees that upon disclosure of Work Product to the
Company, Executive will, during his employment and at any time thereafter, at
the request and cost of the Company execute and deliver all such documents and
perform all such acts as the Company or its duly authorized agents may
reasonably require: (i) to apply for, obtain and vest in the name of the Company
alone (unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world, and when so obtained
or vested to renew and restore the same; and (ii) to defend any opposition
proceedings in respect of such applications and any opposition proceedings or
petitions or applications for revocation of such letters patent, copyright or
other analogous protection.
 
(c)           In the event that the Company is unable, after reasonable effort,
to secure Executive’s signature on any letters patent, copyright or other
analogous protection relating to Work Product, whether because of Executive’s
physical or mental incapacity or for any other reason whatsoever, Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney-in-fact, to act for and on his
behalf to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright and other analogous protection with the same legal force and
effect as if personally executed by Executive.
 
Article VIII — LIMITATION ON PAYMENTS AND BENEFITS
 
Notwithstanding any provision of this Agreement to the contrary, if any amount
or benefit to be paid or provided under this Agreement would be an “Excess
Parachute Payment” within the meaning of Section 280G of the Code or any
successor provision thereto(which the parties agree will not include any portion
of payments allocated to the non-solicitation and non-compete provisions of
Article VII which are classified as payments of reasonable compensation for
purposes of Section 280G of the Code), then the payments and benefits to be paid
or provided under this Agreement shall be reduced to the minimum extent
necessary so that no portion of any such payment or benefit as so reduced
constitutes an Excess Parachute Payment.
 
Article IX — MISCELLANEOUS
 
9.1       Clawback Provision.  In the event of a restatement of the Company’s
previously issued financial statements, the Board will review the circumstances
regarding the restatement and all performance-based compensation awarded to the
Executive that is attributable to performance during the time periods
restated.  If the Board determines that (i) the restatement is required due to
the failure of the Company’s management to act reasonably and (ii) the Executive
received more compensation than he would have received absent the restated
financial statements, then the Board will take action to recoup any such excess
compensation and the Executive agrees to repay such amount.  Notwithstanding any
other provision in this Agreement, in such event, the Executive may be required
to (x) repay some or all of any bonus or other performance-based compensation
received, (y) repay any gains realized on the exercise of stock options or on
the open-market sale of vested shares; or (z) have his future compensation
adjusted.  In the event the Executive does not agree with the Board’s
determination as to (A)  whether the restatement is required due to the failure
of the Company’s management to act reasonably or (B) the amount of the excess
compensation received, the Executive may submit the matter to binding
arbitration in Chicago, Illinois (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect. The decision and award made by the arbitrator shall be
final, binding and conclusive on all parties hereto for all purposes, and
judgment may be entered thereon in any court having jurisdiction
thereof.  Except as set forth below, the Company shall pay the costs of the
arbitration, including administrative fees and the fees of the arbitrator.  Each
party shall be responsible for the fees and costs of their attorneys and  the
expenses of their witnesses.
 
16

--------------------------------------------------------------------------------


 
9.2           Approvals. The Company represents and warrants to Executive it has
taken all corporate action necessary to authorize this Agreement.
 
9.3           Full Settlement.  The exclusive method for the Company to
terminate its obligations to provide compensation or benefits to Executive
pursuant to Articles IV and V of this Agreement is to terminate Executive’s
employment in compliance with all applicable requirements of Sections 6.1, 6.2,
6.3, 6.4 or 6.5 of this Agreement, as applicable, and to make the payments and
provide the benefits specified in such applicable Section.
 
9.4           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action to mitigate the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned as a result of
Executive’s employment by another employer, except that any continued welfare
benefits provided for by Section 6.3(f) or Section 6.4(c) shall not duplicate
any benefits that are provided to Executive and his family by such other
employer and shall be secondary to any coverage provided by such other employer.
 
9.5           Enforcement.  If the Company fails to pay any amount provided
under this Agreement when due, the Company shall pay interest on such amount at
an annual rate equal to the lesser of (i) (A) the highest rate of interest
charged by the Company’s principal lender on its revolving credit agreements
plus 200 basis points, or (B) in the absence of such a lender, 200 basis points
over the prime commercial lending rate announced by The Wall Street Journal in
effect from time to time during the period of such nonpayment, or (ii) the
highest legally-permissible interest rate allowed to be charged under applicable
law.
 
9.6           Release.  Notwithstanding any provisions of this Agreement to the
contrary, the Company’s obligations to make payments under Sections 6.3, 6.4 and
6.5, other than the obligation to pay Accrued Base Salary and Accrued Annual
Bonus (the “Termination Payments”), are expressly conditioned upon the
Executive’s execution of a release and waiver substantially in the form attached
hereto as Exhibit B (the “Release”), and the expiration of the revocation
period.  The Company shall deliver a copy of the Release to Executive within
five (5) days following Executive’s termination of employment and, within
forty-five (45) days thereafter, the Release shall be executed and returned to
the Company by Executive.  Termination Payments shall commence pursuant to the
schedules provided herein on the first practicable payroll date following the
expiration of the revocation period or the 60th day following the Executive’s
termination of employment, whichever comes last.
 
17

--------------------------------------------------------------------------------


 
9.7           Beneficiary.  If Executive dies prior to receiving all of the
amounts payable to him in accordance with the terms and conditions of this
Agreement, such amounts shall be paid to the beneficiary designated by Executive
in writing to the Company during his lifetime, or if no such beneficiary is
designated, to Executive’s estate.  Such payments shall be made in a lump sum to
the extent so payable and, to the extent not payable in a lump sum, in
accordance with the terms of this Agreement.  Such payments shall not be less
than the amount payable to Executive as if Executive had lived to the date of
payment and were the payee.  Executive, without the consent of any prior
beneficiary, may change his designation of beneficiary or beneficiaries at any
time or from time to time by submitting to the Company a new designation in
writing.
 
9.8           Assignment; Successors.  The Company may not assign its respective
rights and obligations under this Agreement without the prior written consent of
Executive except to a successor of the Company’s business.  This Agreement shall
be binding upon and inure to the benefit of Executive, his estate and
Beneficiaries, the Company and the successors and permitted assigns of the
Company.
 
9.9           Non-Alienation.  Except as is otherwise expressly provided herein,
benefits payable under this Agreement shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to actually being received by Executive, and any such attempt
to dispose of any right to benefits payable hereunder shall be void.
 
9.10           Severability.  If all or any part of this Agreement is declared
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any portion of this Agreement not declared to be unlawful or
invalid.  Any provision so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision to the fullest extent possible while remaining lawful and valid.
 
9.11           Amendment; Waiver.  This Agreement shall not be amended or
modified except by written instrument executed by the Company and Executive.  A
waiver of any term, covenant or condition contained in this Agreement shall not
be deemed a waiver of any other term, covenant or condition, and any waiver of
any default in any such term, covenant or condition shall not be deemed a waiver
of any later default thereof or of any other term, covenant or condition.
 
9.12           Notices.  All notices hereunder shall be in writing and delivered
by hand, by nationally-recognized delivery service that guarantees overnight
delivery, or by first-class, registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
18

--------------------------------------------------------------------------------


 
 
If to the Company, to:
Corporate Secretary

 
AMCOL International Corporation

 
2870 Forbs Avenue

 
Hoffman Estates, IL  60192

 
 
If to Executive, to:
His most recent home address.

 
Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective when actually received
by the addressee.
 
9.13           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.
 
9.14           Captions.  The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.
 
9.15           Section 409A.  The parties intend that the compensation and
benefits to be provided under this Agreement shall be exempt from or compliant
with the requirements of Code Section 409A of the Code and this Agreement shall
be interpreted and applied in a manner consistent with such
intent.  Notwithstanding anything in this Agreement to the contrary, if payment
of any amounts under this Agreement would be subject to additional taxes and
interest under Code Section 409A because the timing of such payments is not
delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, then any such payments to which Executive would otherwise be
entitled during the first six months following the date of his Termination of
Employment shall be accumulated and paid on the second business day that is six
months after the date of such Termination of Employment with Company, or such
earlier date upon which such payments can be paid under Code Section 409A of the
Code without being subject to such additional taxes and interest.  Further,
notwithstanding anything in this Agreement to the contrary, if benefits to be
made available under this Agreement would be subject to additional taxes and
interest under Code Section 409A because the provision of such benefits is not
delayed for the first six months following the date of Executive’s Termination
of Employment with Company as provided in Code Section 409A(a)(2)B)(i) of the
Code and the regulations thereunder, such benefits shall not be delayed;
however, Executive shall pay to Company, at the time or times such benefits are
provided, the fair market value of such benefits, and Company shall reimburse
Executive for any such payments on or within ten days following the expiration
of such six-month period.  Executive hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in Code
Section 409A) in accordance with any of the methods permitted under the
regulations issued under Code Section 409A of the Code, which shall be
determined annually by the Company.  The Company makes no representation or
warranty and shall have no liability to Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but do not satisfy an exemption from, or the
conditions of, such section.
 
19

--------------------------------------------------------------------------------


 
9.16           Entire Agreement.  As of the Effective Date, this Agreement will
form the entire agreement between the parties hereto with respect to the subject
matter contained in the Agreement and shall supersede all prior agreements,
promises and representations regarding employment, compensation, severance or
other payments contingent upon termination of employment, whether in writing or
otherwise, including but not limited to that certain Employment Agreement dated
March 24, 2006 by and between the Company and the Executive.
 
9.17           Applicable Law.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois, without regard
to its choice of law principles.
 
9.18           Survival of Executive’s Rights.  All of Executive’s
post-termination rights hereunder, including Executive’s rights to compensation
and benefits under Article VI of this Agreement, and his post-termination
obligations, including but not limited to his obligations under Article VII
(Covenants) and Article IX (Miscellaneous), shall survive the termination of
Executive’s employment and the termination of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.
 
AMCOL INTERNATIONAL CORPORATION
   
By: /s/ James W. Ashley
Its:  Secretary
Date:  February 2, 2009
 
EXECUTIVE
 
/s/ Lawrence E. Washow
 
Date:  February 2, 2009



20

--------------------------------------------------------------------------------


 
Exhibit A
 
Named Executives
 
Gary L. Castagna
 
Ryan F. McKendrick
 
Donald W. Pearson
 
Lawrence E. Washow
 
21

--------------------------------------------------------------------------------


 
Exhibit B
 
FORM OF EMPLOYMENT
SEPARATION AGREEMENT AND MUTUAL RELEASE
 
AMCOL International Corporation (“Employer”) and [Executive’s Name]
(“Executive”) hereby agree as follows:
 
1.           Executive’s employment with Employer terminated on ______________
(“the Termination Date”).
 
2.           Employer denies that it is liable to Executive for any reason
whatsoever, and the entry into this Separation Agreement and Release shall not
constitute any admission or evidence of unlawful discrimination or improper
conduct, and should not be construed as an admission of fault, wrongdoing, or
liability.  However, in consideration of the mutual promises herein, Employer
will provide Executive with the following:
 
[INSERT AMOUNTS TO BE PAID]
 
Executive acknowledges that he has received good and valuable consideration for
the promises herein.  Payment will be made as set forth in Executive’s
Employment Agreement.
 
3.           Except as set forth in this Agreement, no further payments will be
made to  Executive for wages, salary, bonus, expense reimbursement, commissions,
consulting, benefits, severance, vacation, personal days, sick pay, disability
pay or otherwise.
 
22

--------------------------------------------------------------------------------


 
4.           Executive releases, forever discharges and covenants not to sue
Employer or its current or former parent companies, subsidiaries, affiliates,
predecessors, successors, insurers, directors, officers, employees, agents, or
assigns, with respect to any and all claims, causes of action, suits, debts,
sums of money, controversies, agreements, promises, damages, and demands
whatsoever, including attorneys’ fees and court costs, in law or equity or
before any federal, state or local administrative agency, whether known or
unknown, suspected or unsuspected, which  Executive has, had, or may have, based
on any event occurring, or alleged to have occurred, to the date of this
Agreement.  This release includes, but is not limited to, claims under Title VII
of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Rehabilitation Act, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act and
any federal, state or local statute, law, regulation, ordinance, or order, and
claims arising under common law, contract, implied contract, public policy or
tort.  To the extent any such claim cannot be waived as a matter of law, it is
understood that  Executive reserves the right to file such claim, but Executive
expressly waives his right to any relief of any kind should any person or entity
pursue any claim on Executive’s behalf.  Notwithstanding the foregoing release
of all claims, it is understood and agreed that Executive’s claims for
unemployment compensation, if any, are not released.
 
5.           Executive expressly waives and relinquishes all rights and benefits
provided to him by any statute or other law which prohibits release of
unspecified claims and acknowledge that this release is intended to include all
claims he has or may have, whether he is aware of them or not, and that all such
claims are released by this Agreement.
 
6.           Executive shall not disclose any proprietary, trade secret or other
confidential business information learned solely by reason of  Executive’s
employment with Employer.  Executive agrees that the post-termination
obligations of his Employment Agreement with AMCOL International Corporation
will remain in full force and effect.
 
7.           Executive agrees to cooperate with Employer in regard to the
transition of business matters handled by Executive during his employment with
Employer and in regard to any litigation brought by or against Employer.
 
23

--------------------------------------------------------------------------------


 
8.           This Agreement is strictly confidential and Executive will not
inform any person of any of its terms and conditions or the amount of severance
provided herein, except for  Executive’s attorney, members of his immediate
family and those who need to know for  Executive’s compliance with federal,
state, or local law.  Executive will instruct any persons advised about this
Agreement pursuant to this provision to keep such information strictly
confidential.
 
9.           Executive will not make statements about Employer or engage in
conduct which could reasonably be expected to adversely affect Employer’s
reputation or business.
 
10.         Executive understands that this Agreement fully sets forth all
separation benefits he will receive from Employer, and it supersedes any offers
or promises, whether oral or written, which may have been made at any time.
 
11.         This Agreement will not take effect until eight days after Executive
signs it.
 
12.         Executive may revoke this Agreement within seven days after signing
it and render it null and void.  If  Executive wishes to revoke this Agreement,
he should notify ____________________________, in writing at
_________________________ of Executive’s intent to revoke within seven days
after signing this Agreement.
 
13.         Executive acknowledges that he has fully read this Agreement,
understands its terms, has been advised to consult with an attorney prior to
signing this Agreement, has been given 45 days to consider this release and its
ramifications, has been given seven days after signing to rescind this
Agreement, and is entering into this Agreement knowingly and
voluntarily.  Executive further agrees that any modification of this Agreement,
whether material or not, will not restart or change the original 45-day
consideration period.
 
24

--------------------------------------------------------------------------------


 

   
THIS DOCUMENT IS A RELEASE OF
ALL CLAIMS - READ CAREFULLY
BEFORE SIGNING
     
DATED: ______________
 
_______________________________
   
Executive
          
AMCOL INTERNATIONAL
CORPORATION
           
DATED: ______________
 
By:____________________________
         
Its_______________________________

 
25

--------------------------------------------------------------------------------

